Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2021

                                      No. 04-21-00049-CV

                 IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00061
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant S.F.’s
parental rights. This appeal is required to be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Appellee’s brief was originally due to
be filed on June 10, 2021. On June 10, 2021, appellee timely filed a motion for extension of
time. The motion is GRANTED. Appellee’s brief must be filed no later than July 2, 2021.
Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court